UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21700 Tortoise North American Energy Corporation (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) David J. Schulte, 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record Company Name Meeting Date CUSIP Ticker SemGroup, L.P. CONSENT SOLICITATION 81662TAA3 N/A Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Solicitation ofconsents from holders of the 8.75% Senior Unsecured Notes held as of 7/22/09 pertaining to the Plan of Reorganization. Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE NORTH AMERICAN ENERGY CORPORATION Date: August 16, 2010 By: /s/ David J. Schulte David J. Schulte Chief Executive Officer
